In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Fondacaro, S.M.), dated October 3, 2007, which, after a hearing, inter alia, fixed child support arrears against him in the sum of $5,691.13.
Ordered that the appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal (see Family Ct Act § 1118; CPLR 5525 [a]; Matter of Zaikowski v Monzon, 277 AD2d 459 [2000]). The failure to provide necessary transcripts inhibits the Court’s ability to render an informed decision on the merits of the appeal (see Matter of Rudick v Rudick, 16 AD3d 514 [2005]). In this proceeding, the father failed to provide a transcript of the hearing. This appeal must be dismissed as the papers provided were patently insufficient for the purpose of reviewing the issues he raised (see Matter of Rudick v Rudick, 16 AD3d 514 [2005]; Sultan v Sultan, 295 AD2d 498, 499 [2002]; Svoboda v Svoboda, 275 AD2d 742 [2000]). Prudenti, P.J., Ritter, Santucci and Chambers, JJ., concur.